NOT FOR PUBLICATION                         FILED
                      UNITED STATES COURT OF APPEALS                      JUN 20 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


 UNITED STATES OF AMERICA,                        No. 15-50257

              Plaintiff-Appellee,                 D.C. No. 3:15-cr-00218-BEN

    v.
                                                  MEMORANDUM*
 RENE MARTELL-ENRIQUEZ, a.k.a.
 Rene Martinez-Enrigue,

              Defendant-Appellant.

                     Appeal from the United States District Court
                       for the Southern District of California
                     Roger T. Benitez, District Judge, Presiding

                              Submitted June 14, 2016**

Before:        BEA, WATFORD, and FRIEDLAND, Circuit Judges.

         Rene Martell-Enriquez appeals from the district court’s judgment and

challenges the 48-month sentence imposed following his guilty-plea conviction for

being a removed alien found in the United States, in violation of 8 U.S.C.



         *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1326(a). We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Martell-Enriquez contends that the district court procedurally erred by

failing to consider U.S.S.G. §§ 4A1.2 and 4A1.3. We review for plain error, see

United States v. Valencia-Barragan, 608 F.3d 1103, 1108 (9th Cir. 2010), and find

none. Martell-Enriquez has not identified any error in the computation of his

criminal history category under section 4A1.2. Moreover, because the district

court did not depart upward on the basis that Martell-Enriquez’s criminal history

category was inadequate, section 4A1.3 was not a “pertinent policy statement” that

the district court was required to consider under 18 U.S.C. § 3553(a)(5).

      Martell-Enriquez next contends that his sentence is substantively

unreasonable. The above-Guidelines sentence is not an abuse of discretion in

light of the 18 U.S.C. § 3553(a) sentencing factors and the totality of the

circumstances, including Martell-Enriquez’s criminal and immigration history.

See Gall v. United States, 552 U.S. 38, 51 (2007); see also United States v. Burgos-

Ortega, 777 F.3d 1047, 1056-57 (9th Cir.), cert. denied, 135 S. Ct. 2848 (2015)

(district court “reasonably concluded” that the need for deterrence “required a

sentence at least equal to [the defendant’s] last illegal re-entry sentence”).

      AFFIRMED.

                                           2                                     15-50257